Citation Nr: 0506346	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from December 
1973 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 RO decision which denied service connection 
for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The claim for PTSD in this case was filed in September 2002.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD in June 2003 VA 
outpatient treatment records.  There is some question as to 
whether he satisfies the criteria for such a diagnosis.  The 
Board notes that his most recent VA examinations were given 
in February 2000.  While PTSD was not diagnosed at these 
examinations, subsequent VA outpatient treatment records have 
contained various psychiatric diagnoses, including the 
aforementioned diagnosis of PTSD in June 2003.  For purposes 
of this decision, the Board will assume that the veteran has 
received a valid diagnosis of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

The Board finds that the veteran did not engage in combat 
with the enemy.  His military records reflect that he served 
on active duty in the Army from December 1973 to April 1974, 
a period of just under four months.  His only military 
citation is a National Defense Service Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  The award of such a medal does not rule in, or rule 
out, combat.

The veteran's military occupational specialty indicates that 
he was a trainee.  There is no indication that he served 
overseas, or served at any station other than Fort Dix, New 
Jersey.  For the following reasons, the Board finds that the 
veteran did not engage in combat with the enemy.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in his military records that 
he was assigned or participated in combat duties.  He was not 
awarded a medal or decoration establishing combat service.  
In conjunction with his military occupational specialty, the 
fact that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  He did not serve overseas, and he does not actually 
claim that he served in a combat situation.  

Thus, the Board finds that the evidence does not support the 
conclusion that the veteran personally engaged in combat with 
the enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

The veteran has identified stressor events which include 
having his belongings thrown out of a window, being given 
extra duty, being subjected to personal harassment and 
humiliation, being placed in isolation, and believing that an 
attempt was made to kill him.  With respect to personal 
assaults, 38 C.F.R. § 3.304(f) indicates:  

(3) If a post-traumatic stress disorder claim is based 
on inservice personal assault, evidence from sources 
other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on inservice personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  

There is no independent evidence of record which corroborates 
any of the veteran's alleged stressors.  Service medical 
records and other military records do not provide independent 
verification of any of these events.  Furthermore, the Board 
finds that the alleged events are not the type of incidents 
which could be corroborated by official records, or which 
would support a grant of service connection even if 
corroborated, and thus efforts to verify the occurrence of 
such incidents are not warranted.  Although lay statements 
from the veteran's family members allege evidence of 
behavioral changes following his period of military service, 
these statements were made almost 30 years after conclusion 
of such service and in connection with the veteran's claim 
for compensation.  Their probative value, therefore, is 
minimal.  It must also be noted that the lay statements are 
directly contradicted by the veteran's reported history.  
Upon VA examination in 2000, he discussed social and 
disciplinary problems he had had before service, as opposed 
to his current family member statements which essentially 
argue he had no difficulties before service.  The VA examiner 
in 2000, even though not diagnosing PTSD, did indicate that 
the major influence for the veteran's difficulties are not 
related to his military service, but that his pre-service 
family condition and personality were somewhat dysfunctional, 
and it seemed more likely than not that the veteran's 
problems during service were related to his personality 
disorder.

The service records do show that the veteran was absent 
without leave (AWOL) during certain time periods and that he 
received several punishments.  There is absolutely no 
information in the contemporaneous records, though, that 
would support the stressors the veteran now alleges.  Despite 
receiving extensive counseling and undergoing a mental health 
evaluation, the veteran never once during service reported 
any of the incidents he now claims.  Rather, he repeatedly 
stated during service that he just wanted to get out.  There 
is nothing in the medical records to confirm that he received 
any physical abuse.  Credible supporting evidence does not 
mean the evidence proves the incident(s) occurred, but rather 
that there be at least an approximate balance of positive and 
negative evidence that it occurred, with the benefit of the 
doubt being resolved in the veteran's favor.  There is not 
such an approximate balance in this case.

Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a general matter, the Board finds the appellant's 
allegations and reported history to be not credible.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and that there is 
no independent verification of his reported in-service 
stressors.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for PTSD, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided to the veteran in October 
2002, prior to the initial AOJ decision.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The October 2002 letter, in conjunction with the December 
2003 statement of the case (SOC), advised the veteran what 
information and evidence was needed to substantiate this 
claim.  The 2002 letter advised him what information and 
evidence must be submitted by him, namely, a complete 
description of the claimed stressor event(s) and medical 
records from any private treatment.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The letter also advised him what 
information and evidence would be obtained by VA, namely, any 
VA treatment records that he told the RO about.  The 
statement of the case also notified the veteran of the 
information and evidence needed to substantiate the claim.  
The SOC also provided notice of VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).

Although the VCAA notice letter provided to the veteran did 
not specifically contain the "fourth element" (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the 2002 letter.  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996), and 
former M21-1, Part III, paragraph 7.46(c)(2) (Oct. 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c(5).  This development was done in this case via a 
January 2003 letter with a specialized questionnaire.  The 
veteran completed that form and returned it in February 2003 
along with statements from his family members.  He noted he 
was enclosing letters, but there were none.  Also, the 
January 2003 letter asked him for a copy of the journal he 
told examiners he had kept during his time in the service.  
He responded that he did not want to present this evidence to 
VA as it was personal.  VA has fulfilled its obligations by 
notifying the veteran what information and evidence is needed 
to substantiate the claimed stressors in this case.  He has 
chosen not to provide certain evidence.

With respect to the VA's duty to assist, service, VA, and 
private medical records have been associated with the claims 
file.  The Board is not aware of a basis for speculating that 
any other relevant records exist that have not been obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  The veteran was not provided a formal 
examination, but the Board concludes this is not necessary.  
In this case, as discussed in more detail above, what is 
relevant - what is at issue and determinative of the claim - 
is corroboration of the alleged stressor(s).  An examination 
would show nothing other than an additional diagnosis of PTSD 
- a fact established by the VA outpatient treatment records.  
There is no logical way a VA examination could confirm that 
the alleged stressor(s) actually occurred.  Therefore, it 
would be futile to delay appellate consideration of this 
claim to develop evidence that is clearly not determinative 
and would not substantiate the claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


